Citation Nr: 1110045	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  10-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left foot (including claims for left ankle inversion and sprain).

2.  Entitlement to an evaluation in excess of 10 percent for mechanical low back pain with degenerative changes at L5-S1.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus. 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986 and April 1987 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was afforded a Travel Board hearing in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of the feet and spine in May 2009.  At his August 2010 Board hearing, the Veteran testified that he explained to the May 2009 VA examiner that his pes planus was worse in his left foot, as compared to the right foot.  He also testified that he was "in constant pain and the pain [was] getting worse."  Pain is a factor in evaluating bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  With respect to his low back disability, the Veteran testified that he had great difficulty in bending over.  Notably, flexion was to 85 degrees on active motion, and to 80 degrees with pain at the time of his May 2009 VA examination.  Normal range of flexion of the thoracolumbar spine is to 90 degrees.  See 38 C.F.R. § 4.71a, Plate V.  The Veteran's testimony indicates that his service-connected disabilities of the feet and spine have increased in severity since his May 2009 VA examination.

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the Veteran's testimony indicates that the severity of the symptomatology associated with the Veteran's bilateral pes planus, status-post stress fracture, left foot (including claims for left ankle inversion and sprain) and mechanical low back pain with degenerative changes at L5-S1 may have increased in severity, remand for a VA examination is necessary.

The Board also notes that the May 2009 VA examination documented a history of urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and parasthesias, as well as leg or foot weakness.  In this regard, the examination worksheet directed the examiner to address whether the "etiology of these symptoms [is] unrelated to claimed disability."   In this regard, the examiner stated "no," but offered no explanation for the apparent conclusion that these symptoms were related to the Veteran's low back disability.  The examiner did not render a formal diagnosis in this regard and an associated report of MRI notes an impression of "mild changes of degenerative disc disease superimposed upon a congenitally small canal."  It is notable that any associated neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Accordingly, upon remand of this decision, the examiner is asked to address any neurologic abnormalities associated with the Veteran's low back disability, particularly urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and parasthesias, as well as leg or foot weakness.

Lastly, the Board notes that the Veteran regularly receives medical treatment through VA.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek updated records.  38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical records not currently associated with the claims file that are relevant to the disabilities under consideration in this appeal.  If these records are unavailable a notation to that effect should be made in the claims file.

2.  After the development specified in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected bilateral pes planus and status-post stress fracture, left foot (including claims for left ankle inversion and sprain).  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examination report should specifically state the degree of disability present in the Veteran's feet and left ankle, as well as his current range of motion (to the extent applicable).  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Ankle range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development specified in paragraph 1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's low back and his current range of motion in this spinal segment, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the Veteran's service-connected low back disability should be discussed, to include urinary urgency, urinary frequency, nocturia, erectile dysfunction, numbness and parasthesias, as well as leg or foot weakness.

The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.











	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


